UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1077


In Re:   DAVID AMEZQUITA-FRANCO,

                Petitioner.




                 On Petition for Writ of Mandamus.
          (3:12-cr-00052-HEH-DJN-1; 3:13-cv-00443-HEH-DJN)


Submitted:   April 23, 2015                 Decided:   April 28, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


David Amezquita-Franco, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     David Amezquita-Franco petitions for a writ of mandamus,

alleging that the district court has unduly delayed in ruling on

his 28 U.S.C. § 2255 (2012) motion.      He seeks an order from this

court directing the district court to act.         The district court

has now ruled on Amezquita-Franco’s § 2255 motion.         Accordingly,

we grant leave to proceed in forma pauperis and dismiss the

mandamus   petition   as   moot.   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                    PETITION DISMISSED




                                   2